                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            Case No. 5:18-cv-00148-FL

BETTY EILEEN DONOVAN,                     )
                                          )
            Plaintiff,                    )
                                          )
v.                                        )
                                          )
BRAGG MUTUAL FEDERAL CREDIT UNION )
and JOHN SZOKA, individually,             )
                                          )
            Defendants.                   )
__________________________________________)

PLAINTIFF’S BRIEF IN SUPPORT OF HER MOTION FOR LEAVE TO FILE A FIRST
                         AMENDED COMPLAINT

       Plaintiff Betty Eileen Donovan (“Ms. Donovan”), by and through her attorneys, files this

brief in support of her Rule 15 Motion for Leave to File a Second Amended Complaint.

                      NATURE OF THE CASE & RELEVANT FACTS

       Ms. Donovan initiated this action against Defendants on April 9, 2018. Ms. Donovan

filed her First Amended Complaint on May 25, 2018. [DE 20]. On June 8, 2018, Defendants

filed their Motion to Dismiss the First Amended Complaint, along with their Answer and

Defenses to the First Amended Complaint. On January 14, 2019, this Court issued an Order

granting in part and denying in part Defendants’ Motion to Dismiss the First Amended

Complaint. [DE 32].

       Ms. Donovan has filed the instant Motion, which Defendants have not consented to in

writing: (i) so that she can further amend her Complaint to add a claim for Title VII sex

discrimination in accordance with the right-to-sue letter she received from the Equal

Employment Opportunity Commission (“EEOC”); and (ii) to otherwise ensure any newly-

amended complaint conforms with the Court’s January 14, 2019 Order, which dismissed certain



          Case 5:18-cv-00148-FL Document 34 Filed 02/18/19 Page 1 of 5
claims without prejudice. In accordance with the January 14 Order, Ms. Donovan reserves the

right to seek leave to re-plead any claims dismissed without prejudice should it become

appropriate to do so under the procedural rules or otherwise.

                                           ARGUMENT

       The Court should grant the instant Motion because it is in the interests of justice to allow

Ms. Donovan to file a Second Amended Complaint and the proposed amendments are not

otherwise futile. Moreover, there has been no undue delay; no bad faith/dilatory tactics; and

Defendants will not be prejudiced by the filing of a Second Amended Complaint.

I.     APPLICABLE LEGAL STANDARDS

       The framework for filing an Amended Complaint is set forth in Rule 15 of the Federal

Rules of Civil Procedure. Rule 15 states in pertinent part as follows:

       (a) Amendments Before Trial.

       (1) Amending as a Matter of Course. A party may amend its pleading once as a
       matter of course within:
              (A) 21 days after serving it, or
              (B) if the pleading is one to which a responsive pleading is required, 21
              days after service of a responsive pleading or 21 days after service of a
              motion under Rule 12(b), (e), or (f), whichever is earlier.

       (2) Other Amendments. In all other cases, a party may amend its pleading only
       with the opposing party’s written consent or the court’s leave. The court should
       freely give leave when justice so requires.

Fed. R. Civ. P. 15. As Courts in this Circuit instruct, “[t]he federal policy of liberality in

permitting amendments to pleadings, as embodied in [Fed. R. Civ. P. 15], is self-evident.”

Davenport v. Ralph N. Peters & Co., 386 F.2d 199, 204 (4th Cir. 1967). Consequently, courts

should not deny Rule 15 motions unless the amendment would be prejudicial to the opposing

party; is being made in bad-faith; and/or would be futile. See Goodwyn v. Siemens Dematic

Corp., 2004 U.S. Dist. LEXIS 31574, at **5-6 (E.D.N.C. July 21, 2004) (citations omitted); see



                                       2
           Case 5:18-cv-00148-FL Document 34 Filed 02/18/19 Page 2 of 5
also Galustian v. Peter, 591 F.3d 724, 729 (4th Cir. 2010) (“It is this Circuit’s policy to

liberally allow amendment in keeping with the spirit of [Fed. R. Civ. P.] 15(a).”) (citation

omitted); Harless v. CSX Hotels, Inc., 389 F.3d 444, 447 (4th Cir. 2004) (“Motions to

amend are typically granted in the absence of an improper motive, such as undue delay,

bad faith, or repeated failure to cure a deficiency by amendments previously allowed.”)

(citation omitted).

II.    THE COURT SHOULD ALLOW MS. DONOVAN TO FILE HER PROPOSED
       SECOND AMENDED COMPLAINT

       The Court should grant Ms. Donovan’s Motion because the proposed Second Amended

Complaint simply seeks: (i) to add a Title VII claim that could not have otherwise been brought

until Ms. Donovan received a right-to-sue letter from the EEOC; and (ii) to otherwise make an

amended complaint conform with a prior Order from the Court.

       The proposed amendments are not futile; have not been made in bad-faith; and are not

being made for the purpose of delay. Defendants also will not be unduly prejudiced by the filing

of a Second Amended Complaint. Ms. Donovan’s Title VII sex discrimination claims are

premised upon the same allegations as her sex discrimination claims under state law and

discovery in this matter remains ongoing. Allowing the filing of a Second Amended Complaint

will preserve the parties’ and the Court’s time and resources as Ms. Donovan’s Title VII claims

can be tried at the same time as her original claims.




                                       3
           Case 5:18-cv-00148-FL Document 34 Filed 02/18/19 Page 3 of 5
                                         CONCLUSION

       For all of the foregoing reasons, the Court should grant Ms. Donovan’s Rule 15 motion

and allow her to file: (i) the proposed Second Amended Complaint attached as Exhibit A to Ms.

Donovan’s Rule 15 motion; or (ii) a different Amended Complaint in accordance with any

instructions from the Court.

       Respectfully submitted this 18th day of February, 2019.



                               THE NOBLE LAW FIRM, PLLC

                               /s/ Nicholas J. Sanservino, Jr.
                               Nicholas J. Sanservino, Jr. (N.C. Bar No. 36557)
                               Laura L. Noble, Esq. (N.C. Bar No. 38691)
                               141 Providence Road, Suite 210
                               Chapel Hill, N.C. 27514
                               Telephone:      (919) 251-6008
                               Facsimile:      (919) 869-2079
                               nick@thenoblelaw.com
                               lnoble@thenoblelaw.com
                               Attorneys for Plaintiff




                                      4
          Case 5:18-cv-00148-FL Document 34 Filed 02/18/19 Page 4 of 5
                               CERTIFICATE OF SERVICE

         I hereby certify that on February 18, 2019, the foregoing document was electronically
filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to the following:

                      Connie E. Carrigan, Esq.
                      Smith, Debnam, Narron, Drake, Saintsing & Myers, LLP
                      P.O. Box 26268
                      Raleigh, N.C. 27611
                      ccarrigan@smithdebnamlaw.com
                      Attorneys for Defendants


                                            /s/ Nicholas J. Sanservino, Jr.
                                            Nicholas J. Sanservino, Jr.




                                      5
          Case 5:18-cv-00148-FL Document 34 Filed 02/18/19 Page 5 of 5
